Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 27, 2009, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a bus driver for a ferry service, received tickets for speeding and running a red light and was thereafter discharged from his employment when his commercial driver’s license was suspended. The Unemployment Insurance Appeal Board subsequently ruled that claimant lost his employment under disqualifying circumstances, and we affirm. Inasmuch as claimant was unable to perform the duties of his job without a commercial driver’s license, substantial evidence supports the decision of the Board that claimant voluntarily engaged in actions that rendered him ineligible for his work as a bus driver and left the employer no choice but to discharge him. Accordingly, he is considered to have voluntarily left his employment without good cause (see Matter of Geer [Town of Greece—Commissioner of Labor], 255 AD2d 676, 677 [1998]; Matter of Paladino [Hudacs], 202 AD2d 932, 932 [1994]).
Mercure, J.P., Rose, Malone Jr., Stein and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.